Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri (US 20110252346) in view of Satish (US 20160259859) and LIM (US 20170017355).

Regarding claim 1 Chaudhri teach an application icon moving method (fig. 6A-6E), comprising: 

wherein the first area (fig. 5A, racing application icon 5002-13 area) is an area having at most one application icon (fig. 5A, racing application icon 5002-13, i.e. just racing application icon).
displaying an application icon selection menu on the display interface based on the application icon moving instruction (Fig. 5B), 
wherein the application icon selection menu comprises icon symbols of all applications installed on the terminal (Fig. 5B shows icon selection menu with  icon symbols); 
receiving a selection instruction for an icon symbol of a specified application in the application icon selection menu from the user (fig. 5B [0220] the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface); and 
specified application icon to the first area based on the selection instruction ([0033] The one or more programs include instructions for: displaying a plurality of icons on the display in a first arrangement; detecting an input that corresponds to a request to move a first icon in the plurality of icons from a first position on the display to a second position on the display; and in response to detecting the input: moving the first icon from the first position to the second position also [0220] In FIG. 5B, the device detects a request to move a respective selectable user interface object to an edge of the screen. In this example, the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, i.e. specific icon, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface (e.g., to contact position 5016-b on the touch screen 112, as illustrated in FIG. 5C). In FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold);

wherein said displaying an application icon selection menu on the display interface comprises:
 comparing an overall size m of the icon symbols of all the application installed on the terminal with a size t of a reference sub-menu (fig. 9A, item 910 change a size of … based on a distance from the first location to a location of the second icon, item 912 size of the … based … type of the second icon, also see [0071]) in response to that a display size of the icon symbol of each application is set as a preset visual size (fig. 9A, second icon … a default size), 
wherein the size of the reference sub-menu is smaller (fig. 5UU, all O, R S, M samller than Games icon) than or equal to a size of the display interface, and the preset visual size is smaller than a size of the application icon (fig. 5UU, all O, R S, M samller than Games icon); 
establishing the application icon selection menu in response to that the overall size m meets the following condition: n*t<m<(n+1)*t, wherein the application icon selection menu comprises n+1 sub-menus, the size of each sub-menu is equal to the size of the reference sub-menu, the icon symbols of all the applications installed on the terminal are sequentially arranged in the n+1 sub- menus, and the n is an integer more than (fig. 5UU, item 5138 satisfy this equation), and 
displaying the first sub-menu in the application icon selection menus on the display interface, and switching the sub-menu displayed on the display interface after receiving a sub-menu switching instruction (fig. 5SS to 5UU).

Chaudhri does not expressly teach the application icon selection menu is displayed in a form of a transparent popup window.
However Satish teach the application icon selection menu is displayed in a form of a transparent popup window ([00159] fig. 10, the electronic device 100 may display data clusters applicable to an application on a transparent popup window).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Chaudhri in light of Satish teaching so that it may include the application icon selection menu is displayed in a form of a transparent popup window.

Chaudhri does not expressly teach the application icon moving instruction is one of a long-press operation and a force touch operation.
However LIM teach the application icon moving instruction is one of a long-press operation and a force touch operation ([0132] When a long touch i.e. could also be construed as force touch as for long touch one needs to press the finger with threshold force with threshold time, is applied to the icon, a function of moving the location of the icon from the home screen page is performed).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Chaudhri in light of Lim teaching so that it may include the application icon moving instruction is one of a long-press operation and a force touch operation.
The motivation is to provide a touch screen configured to display a plurality of icons; and a controller configured to receive a predetermined touch input on a first icon of the plurality of icons.
Claims 2-3 canceled.

Regarding claim 4 Chaudhri teach wherein said moving the specific application icon to the first area based on the selection instruction comprises: 
detecting whether any application icon exists in the first area based on the selection instruction (fig. 5D item 5016-b see [0220]); 

in a case to an application icon exists in the first area (fig. 5YY, area 5058 has icon), moving the application icon (fig. 5YY, moving App-4) in the first area to an area where no application icons exists, and moving the certain application icon to the first area; or 
sequentially moving the application icons existing in the first area and an adjacent area after the first area backwards and moving the certain application icon to the first area.

Regarding claim 5 Chaudhri teach displaying sort triggering information after displaying the application icon selection menu, wherein the sort triggering information comprises at least two sort order options; 
receiving a sort order selection instruction triggered by a selection operation  of a user on a certain sort order option (Fig. 5UU after user moved S in the left most space); 
sorting icon symbols of applications in the application icon selection menu based on a sort order corresponding to the certain sort order option (fig. 5TT, icons are sorted in a certain order like O R S); and displaying the sorted icon symbols of the applications in the application icon selection menu (Fig. 5TT).

claim 6 Chaudhri teach herein the icon symbol of the application is a thumbnail of the application icon (Fig. 5U, Solitaire, Racing etc ) or an application name corresponding to the application icon.

Regarding claim 7 Chaudhri in view of LIM teach the long-press operation is a press with a duration longer than a preset duration and the force touch operation is a touch with a pressure greater than a preset pressure (LIM: [0132] When a long touch i.e. could also be construed as force touch as for long touch one needs to press the finger with threshold force with threshold time, is applied to the icon, a function of moving the location of the icon from the home screen page is performed).

Regarding claim 8 Chaudhri teach a terminal (fig. 2) comprising:
a processor (fig.3, CPU); and
memory (fig.3, item 370) storing an instruction executable by the processor ([0008] Executable instructions for performing these functions may be included in a computer readable storage medium or other computer program product configured for execution by one or more processors);
The other limitations are similar to the limitations of claim 1 so rejected same way.
Claims 9-11 canceled.

Regarding claim 11 limitations are similar to the limitations of claim 4 so rejected same way.
claim 12 limitations are similar to the limitations of claim 5 so rejected same way.
Regarding claim 13 limitations are similar to the limitations of claim 6 so rejected same way.
Regarding claim 14 limitations are similar to the limitations of claim 7 so rejected same way.

Claim 15 is canceled.

Regarding claim 16 limitations are similar to the limitations of claim 1 so rejected same way.
Claims 17-18 canceled.
Regarding claim 19 limitations are similar to the limitations of claim 4 so rejected same way.

Regarding claim 20 limitations are similar to the limitations of claim 5 so rejected same way.

Regarding claim 21 Chaudhri teach wherein: the mobile terminal comprises a display screen having the display interface; the mobile terminal is configured to, through a selection operation on the application icon selection menu, reduce page-flipping actions and improve efficiency in moving the application icon for a user (fig. 5O teach by 
in a case that the application icon selection menu is displayed on a single page of the display interface, the user does not need to flip the page (fig. 5OOO).
Response to Arguments
Applicant's arguments filed on 6/12/2021 have been fully considered but they are not persuasive. 
Applicant argues: As best understood by the Examiner applicant argues Satish is does not teach displaying a transparent icon selection menu over icons on the desktop.
Examiner’s responds: The Examiner respectfully disagrees. Satish teach displaying a transparent icon selection menu over icons on the desktop in fig 10B, which shows transparent icon selection menu that consists sports cluster, news cluster, music cluster etc. over icons Application- 1, Application- 2, Application- 3, Application- 4 on the desktop like applicant’s display menu.

    PNG
    media_image1.png
    543
    468
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    405
    201
    media_image2.png
    Greyscale

Satish						Applicant
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-SATHYANARAYANA et al. US 20170017451.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625